DETAILED ACTION
Claims 1-13 provisionally rejected under non-statutory double patenting.
Claims 1-13 rejected under 35 USC § 101 as directed to an abstract idea.
Claims 10-12 rejected under 35 USC § 112 as indefinite.
Claims 1-2, 6-7, 9, and 13 rejected under 35 USC § 102.
Claims 3-5, 8, and 10-12 rejected under 35 USC § 103.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 17/156,570 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter is generally the same with slight variations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1
	[Step 1] Claim 1 recites a process comprising steps of (1) receiving a standard setence and a review sentence, (2) classifying the standard sentence and review sentence, (3) identifying any actors, obligations, or restrictions in the sentences, and (4) identifying any differences between the actors, obligations and restrictions in the sentences. 
	[Step 2A – Prong One] The process recited in claim 1is directed to an abstract idea. The recited limitations (2), (3), and (4) are a process that, under its broadest reasonable interpretation, covers mental processes including "observations, evaluations, judgments, and opinions" that "can be performed in the human mind, or by a human using a pen and paper" MPEP 2106.04(a)(III). The step of (2) classifying the standard and review sentence, is accomplished by human reading comprehension and arbitrarily classifying the meaning of the text. The step of (3) identifying actors, obligations, or restrictions in a sentence is accomplished by human reading comprehension. The step of (4) identifying differences in actor, obligations, and restrictions between two sentences is accomplished by human reading comprehension. 
	[Step 2A – Prong Two] Claim 1 does not recite additional elements that integrate the judicial exception into a practical application. The recited limitation of (1) is merely the step of accessing text (i.e. retrieving a paper document).
	[Step 2B] Claims 2-3 do not recite a combination of elements that amount to significantly more than the judicial exception itself. The recited limitations of (1)-(4) are a mental process that, under its broadest reasonable interpretation, is accomplished by human reading comprehension. The claim does not recite any computer technology; accordingly, there cannot possibly be a recitation of an improvement in the functioning of a computer.

Claim 2
	The recitation of selecting and applying an "obligation detection tool" is directed to an abstract idea. This is a mental process performed using human reading comprehension. For example, a contract classified as a "purchase order" will cause a human to look for obligations such as a price, produce, and/or delivery date. There is no recitation of how specific "obligation detection tools" act differently from one another; accordingly, the broadest reasonable interpretation of an "obligation detection tool" could be performed as a mental process.

Claim 3
	The recitation of identifying obligation modality is directed to an abstract idea. This is a mental process performed using human reading comprehension.

Claim 4
	The recitation of splitting sentences into portions wherein each portion includes at most one obligation is directed to an abstract idea. This is a mental process performed by human reading comprehension. A human could annotate or re-write given text into portions understood to have a single obligation.

Claim 5
	The recitation of identifying restriction trigger words is directed to an abstract idea. This is a mental process performed using human reading comprehension. Comprehension of certain vocabulary words can cause the reader to identify a restriction.

Claim 6
	Presentation of an identified obligation in a user interface is an additional element. This additional element does not integrate the judicial exception into a practical application, because it only amounts to insignificant extra-solution activity of data output (i.e. output the data onto a screen). See MPEP 2106.05(g). This additional element does not recite significantly more than a judicial exception, because it is recognized as well-understood, routine, and conventional activity of storing and retrieving information in memory. See MPEP 2106.05(d)(II)(iv).

Claim 7
	The recitation of compiling identified obligations into a dictionary is directed to an abstract idea. This is a mental process performed by human reading comprehension. A human could annotate or re-write identified obligations in the text and pass them back to a person who requested the dictionary.
Claim 8
	The recitation of replacing agents referenced as anaphora is directed to an abstract idea. This is a mental process performed using human reading comprehension.

Claim 9
	The recitation of identifying differences between agents using a similarity metric is directed to an abstract idea. This is a mental process performed using human reading comprehension. The claim fails to state how the similarity metric is used and/or calculated; accordingly, a human could use any mental metric of similarity to perform this task.

Claims 10-12
	Claims 10-12 recite determining a "most similar obligation" using a "predetermined threshold." This is a mental process performed using human reading comprehension. The claim fails to state how the "predetermined threshold" is calculated; accordingly, a human could use any mental level of similarity to perform this task.
	Presentation of an added and/or removed sentence in a user interface is an additional element. This additional element does not integrate the judicial exception into a practical application, because it only amounts to insignificant extra-solution activity of data output (i.e. output the data onto a screen). See MPEP 2106.05(g). This additional element does not recite significantly more than a judicial exception, because it is recognized as well-understood, routine, and conventional activity of storing and retrieving information in memory. See MPEP 2106.05(d)(II)(iv).

Claim 13
	The recitation of identifying differences between restrictions using a similarity metric is directed to an abstract idea. This is a mental process performed using human reading comprehension. The claim fails to state how the similarity metric is used and/or calculated; accordingly, a human could use any mental metric of similarity to perform this task.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 12 recite a step of "identifying the most similar obligation." The term "most similar" is representative of an approximation. The specification does not provide any standard for measuring the degree of "similarity" necessary to be considered "most similar." Further, there is no standard of measuring the degree that is accepted by those of ordinary skill in the art. See MPEP 2173.05(b)(I).
Claim 11 is rejected under 35 USC 112(b) as dependent on an indefinite claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-7, 9, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Coquard et al., U.S. PG-Publication No. 2020/0327151 A1.

Claim 1
	Coquard discloses a method for detecting deviations in obligations. Coquard discloses a method of "analyzing contract documents by clauses," wherein "contract documents may be … compared to other clauses of other contract documents." Coquard, ¶ 92. Each contract clause includes "contract clause parameters," wherein these parameters may include obligations (e.g. "contract term" or "consideration amount"), actors (e.g. "party name, a party address, a party type"), and/or restrictions (e.g. "a choice of law" or "terms and conditions"). Id. at ¶ 106. The parameters are associated with the contract document as metadata; this metadata is "used for compliance by comparing contract parameters." In one embodiment, the method can generate "an alert or notification … in response to a parameter deviating more than a specified percentage or value." Id. at ¶¶ 110-111. The contract clause is "analyzed for predetermined parameters that are expected for clauses in [a] same classification;" and a "contract summary" is generated that lists "the parameters and corresponding values, including deviations or anomalies from what is expected and/or part of a predetermined template." Id. at ¶ 124; FIG. 6.
	Coquard discloses the method, comprising: receiving a standard sentence. Figure 1 illustrates system 1000 for processing contract documents, comprising, a parsing engine 102, modeling engine 104, comparison engine 106, parameter extraction engine 108, vector database 110, and a contract database 112. Id. at ¶ 93; FIG. 1. Vector database 110 comprises "a plurality of representation vectors corresponding to a plurality of existing clauses and contract documents," wherein "[w]ords, sentences, and clauses may be detected in the contract documents and converted into representation vectors for individual clauses in each contract document." Id. at ¶ 94. Each representation vector in the vector database 110 is construed as a "standard sentence." 
	Coquard discloses receiving a review sentence. Parsing engine 102 is configured to parse a contract document 100 "to detect words, sentences, and clauses." Each clause "includes one or more sentences," and parsing engine 102 "may output one or more data structures that include one or more clauses from the inputted document 100." This output is sent to a modeling engine 104 configured to process "the clauses separately to generate a representation vector for each clause," wherein the representation vector is "based on a sequence of word embeddings and/or a sequence of sentence embeddings." Id. at ¶¶ 95-96; See Also ¶¶ 123-124; FIG. 6 (steps 600-602). The representation vector generated by modeling engine 104 is construed as a "review sentence."
	Coquard discloses classifying the standard sentence and review sentence. Comparison engine 106 "is configured to compare one or more representation vectors generated by the modeling engine 104" (i.e. review sentences) "to representation vectors in the vector database 110" (i.e. standard sentences). Comparison engine 106 "may assign a classification to the inputted representation vector based on the classification of one or more similar representation vectors" (i.e. classifying the review sentence). Further, the "classification and corresponding representation vector may also be stored in the vector database 110 for comparison to other vectors in subsequent iterations" (i.e. vector database 110 stores classification for standard sentences). Id. at ¶¶ 97-98; See Also ¶¶ 123-124; FIG. 6 (steps 604-606).
	Coquard discloses identifying any actors, obligations and restrictions in the standard sentence and review sentence. Parameter extraction engine 108 "is configured to extract one or more parameters from a clause," wherein these parameters are variables representing actors (e.g. "party name" or "party type"), obligations (e.g. "contract term" or "consideration amount") and/or restrictions (e.g. "notification period" or "expiration date"). Parameters are identified "based on an expected pattern, sequence, or context." Id. at ¶¶ 99; See Also ¶¶ 106; 131 (describing more example "contract clause parameters"); ¶¶ 123-124; FIG. 6 (steps 608-610).
	Coquard discloses identifying any differences between actors, obligations and restrictions of the standard sentence and review sentence. Figure 6 illustrates a method implemented using the disclosed system. Representation vectors for clauses in a contract document are generated (602), clustered with similar representation vectors from other contract documents in a vector database (604), and then classified "based on a classification of at least one other representation vector in the same cluster and/or within a threshold distance" (606). Contract clause parameters "expected for clauses in the same classification and/or cluster" are identified (608) and stored as metadata associated with the contract document (610). At 612, "a contract summary is generated based on … the comparison of the representation vectors," wherein the "contract summary may also list the parameters and corresponding values, including deviations or anomalies from what is expected and/or part of a predetermined template." Id. at ¶ 124; FIG. 6. Coquard describes an exemplary contract summary identifying parameters requiring review using predetermined parameters values "determined from a template or a common value in other contract documents."  In one embodiment, "[d]eviations of parameters values that satisfy a predetermined threshold value, or deviate by more than a predetermined threshold percentage, may be listed in a contract summary." Id. at ¶ 130.

Claim 2
	Coquard discloses wherein the identification of any obligations includes selecting and applying an obligation detection tool from among a plurality of obligation detection tools based on a classification of the sentence to which the tool is to be applied. Figure 6 illustrates a method implemented using the disclosed system. Representation vectors for clauses in a contract document are generated (602), clustered with similar representation vectors from other contract documents in a vector database (604), and then classified "based on a classification of at least one other representation vector in the same cluster and/or within a threshold distance" (606). Contract clause parameters "expected for clauses in the same classification and/or cluster" are identified (608) and stored as metadata associated with the contract document (610). Coquard, ¶ 124; FIG. 6. Accordingly, the method searches for parameters (i.e. identifies obligations) within a clause (i.e. sentence) that are expected based on the clause's classification; the algorithm used to search for expected parameters is specific to the classification of the clause.

Claim 6
	Coquard discloses highlighting an identified obligation in a user interface. Coquard discloses that the "contract summary may flag (e.g., highlight, excerpt, identify, etc.) … parameters in the contract document for further review." Coquard, ¶¶ 124; 130.

Claim 7
	Coquard discloses compiling identified obligations into a dictionary and passing the dictionary back to a requestor of the obligation deviation detection. Coquard discloses "vector database 110" (i.e. dictionary) comprising "a plurality of representation vectors corresponding to a plurality of existing clauses" (i.e. identified obligations). Coquard, ¶ 94. Identified representation vectors are classified, and the "classification and corresponding representation vector may also be stored in the vector database 110 for comparison to other vectors in subsequent iterations." Id. at ¶ 98. Accordingly, identified obligations are passed back to the requestor's vector database for subsequent use in comparing clauses with other contract documents.

Claim 9
	Coquard discloses wherein identifying differences between agents includes calculating a non-binary similarity metric between agents identified in the standard sentence and in the review sentence. At 612, "a contract summary is generated based on … the comparison of the representation vectors," wherein the "contract summary may also list the parameters and corresponding values, including deviations or anomalies from what is expected and/or part of a predetermined template." Coquard, ¶ 124; FIG. 6. Coquard describes an exemplary contract summary identifying parameters requiring review using predetermined parameters values "determined from a template or a common value in other contract documents."  In one embodiment, "[d]eviations of parameters values that satisfy a predetermined threshold value, or deviate by more than a predetermined threshold percentage, may be listed in a contract summary." Id. at ¶ 130. Parameters include variables representing actors (e.g. "party name" or "party type"). Id. at ¶¶ 99; See Also ¶¶ 106; 131 (describing more example "contract clause parameters").

Claim 13
	Coquard discloses wherein identifying differences between restrictions includes calculating a non-binary similarity metric between restrictions identified in the standard sentence and in the review sentence and only indicating a difference in restriction if the similarity metric between restrictions is below a predefined threshold. At 612, "a contract summary is generated based on … the comparison of the representation vectors," wherein the "contract summary may also list the parameters and corresponding values, including deviations or anomalies from what is expected and/or part of a predetermined template." Coquard, ¶ 124; FIG. 6. Coquard describes an exemplary contract summary identifying parameters requiring review using predetermined parameters values "determined from a template or a common value in other contract documents."  In one embodiment, "[d]eviations of parameters values that satisfy a predetermined threshold value, or deviate by more than a predetermined threshold percentage, may be listed in a contract summary." Id. at ¶ 130. Parameters include variables representing restrictions (e.g. "notification period" or "expiration date"). Id. at ¶¶ 99; See Also ¶¶ 106; 131 (describing more example "contract clause parameters").


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Coquard et al., U.S. PG-Publication No. 2020/0327151 A1, in view of Wodetzki et al., U.S. PG-Publication No. 2018/0268506 A1.

Claim 3
	Wodetzki discloses identifying a modality of each obligation identified and identifying any difference between obligation modalities of the standard sentence and the review sentence. Wodetzki discloses a method for "machine representation and tracking of contract terms over the lifetime of a contract," wherein "words of each contract document" are evaluated "to determine a type of the legal classification, wherein at least one of the types of legal classification is an obligation, a right, a representation, an act or deed, and a definition." Wodetzki, ¶ 8. The method uses a "Contract Data Model" that "is a data/semantic representation of the parties, promises and meaning embodied in the terms of any contract." Id. at ¶ 65. In one embodiment of the data model, "every … phrase of a contract can be treated as a data point, and each such … phrase can be associated with one or more of a series of core attributes," including a "legal classification" such as "an obligation (positive or negative), a right (positive or negative), a representation (positive or negative)." Id. at ¶¶ 92-103. Accordingly, Wodetzki discloses recording the modality (e.g. positive or negative) of an obligation; one of ordinary skill in the art would recognize that the clause comparison method of Coquard could use this identified modality to determine clause changes.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the contract clause comparison method of Coquard to incorporate contract parameter modality and splitting sentences into phrases as taught by Wodetzki. One of ordinary skill in the art would be motivated to integrate contract parameter modality and splitting sentences into phrases into Coquard, with a reasonable expectation of success, in order to increase ease "to compare contracts across an enterprise portfolio" and to use "machine evaluation of contract documents to quickly and inexpensively present contract portfolio data in an accurate, organized, searchable and time-organized manner." Wodetzki, ¶¶ 5-8.

Claim 4
	Wodetzki discloses if multiple obligations are identified in a sentence, splitting the sentence into sentence portions such that each sentence portion includes at most one obligation. Wodetzki discloses a method for "machine representation and tracking of contract terms over the lifetime of a contract," wherein "words of each contract document" are evaluated "to determine a type of the legal classification, wherein at least one of the types of legal classification is an obligation, a right, a representation, an act or deed, and a definition." Wodetzki, ¶ 8. The method uses a "Contract Data Model" that "is a data/semantic representation of the parties, promises and meaning embodied in the terms of any contract." Id. at ¶ 65. In one embodiment of the data model, "every … phrase of a contract can be treated as a data point, and each such … phrase can be associated with one or more of a series of core attributes," including a "legal classification" such as "an obligation (positive or negative), a right (positive or negative), a representation (positive or negative)." Id. at ¶¶ 92-103. Wodetzki discloses both sentence level and phrase level embodiments; accordingly, a phrase level embodiment would require splitting sentences comprising multiple phrases (i.e. sentence portions) with separate legal classifications.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the contract clause comparison method of Coquard to incorporate contract parameter modality and splitting sentences into phrases as taught by Wodetzki. One of ordinary skill in the art would be motivated to integrate contract parameter modality and splitting sentences into phrases into Coquard, with a reasonable expectation of success, in order to increase ease "to compare contracts across an enterprise portfolio" and to use "machine evaluation of contract documents to quickly and inexpensively present contract portfolio data in an accurate, organized, searchable and time-organized manner." Wodetzki, ¶¶ 5-8.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Coquard et al., U.S. PG-Publication No. 2020/0327151 A1, in view of Pochert et al., U.S. PG-Publication No. 2017/0011313 A1.

Claim 5
	Pochert discloses wherein identifying restrictions includes identifying the presence in a sentence of any of a predetermined plurality of restriction trigger words. Pochert discloses a contract tool 104 configured to "parse the language of contract clause in order to determine the rules for applicability of the contract clauses" using a dictionary 115 that "include terms such as … keywords, conditional phrases, explicit applicability sections in the clause, etc." Pochert, ¶ 28. In one embodiment, contract tool 104 is "configured to regularly update the rules 110 as the contract clauses changes over the time," illustrated as process 600 in Figure 6. At 602, "the contract tool can identify an update to contract clauses." At 606, "the contract tool can parse the updates to the contract clauses to identify changes to the contract clauses" using the dictionary of terms. The tool can "parse the text of the contract clauses to identify any text that denotes conditional applicability of the contract clause, e.g., conditional language such as 'applies,' 'if,' 'only,' 'expect,' etc." Id. at ¶¶ 90-95.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the contract clause comparison method of Coquard to incorporate identifying conditional language using keywords as taught by Pochert. One of ordinary skill in the art would be motivated to integrate identifying conditional language using keywords into Coquard, with a reasonable expectation of success, in order to "efficiently and accurately determine contract clauses for sub-contracts and purchase orders tied to contracts" (i.e. increase efficiency and accuracy in identifying contract clauses from text). Pochert, ¶ 2.

	
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Coquard et al., U.S. PG-Publication No. 2020/0327151 A1, in view of Kogut-O'Connell et al., U.S. Patent No. 9514499 B1 (hereinafter Kogut).

Claim 8
	Kogut discloses preprocessing the standard sentence and review sentence by replacing any agents referenced as anaphora with a different text string to which the anaphora refers. Kogut discloses a "contract analyzer program 104" that "identifies contract parameters," these parameters including "parties involved in a contract, approvers of a contract, clause language, contract terms … etc." Program 104 can also "monitor changes to contract parameters (e.g., modifications to a particular clause in a contract)." Kogut, 2:19-64. Specifically, program 104 uses "natural language annotations (e.g., sentence splitting, tokenization, POS tagging, chunking, dependency parsing, and anaphora resolution, etc.) to process the semantics of the contract and identify contract parameters such as parties involved in a contract." Id. at 4:28-40. Accordingly, "anaphora resolution" is construed as replacing parties referenced as anaphora with a referring text string.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the contract clause comparison method of Coquard to incorporate anaphora resolution as taught by Kogut. One of ordinary skill in the art would be motivated to integrate anaphora resolution into Coquard, with a reasonable expectation of success, in order to automatically "predict contract parameters and terms without having to manually identify and analyze these contract properties" (i.e. automate the identification of contract parameters). Kogut, 1:50-65.
	


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Coquard et al., U.S. PG-Publication No. 2020/0327151 A1, in view of Nakano, U.S. PG-Publication No. 2004/0162827 A1.

Claim 10
	Nanako discloses wherein multiple review sentences are received, obligations are identified in the multiple review sentences, and the method further comprises identifying the most similar obligation identified in the multiple review sentences to an obligation identified in the standard sentence. Nanako discloses a method for "computing similarity" of token sequences; wherein an input block of text is used to "compute a numerical similarity score" for "recognizing similar blocks of text." Nanako, ¶¶ 29; 42; 44. In one embodiment, a contract document is transformed into machine-readable form so that each clause is "matched with its closest counterpart in an existing library of contract clauses" (i.e. match input review sentence with closest counterpart standard sentence) Id. at ¶ 160. This embodiment uses a clause from a target contract and computes "numerical similarity of clauses from a contract in the contract library" and presents in a user interface "a detailed view of the most similar clause in the clause library." Id. at ¶¶ 228-230; FIGS. 18-35.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for comparing contract clauses of Coquard to incorporate determining the most similar contract obligation from a library as taught by Nakano. One of ordinary skill in the art would be motivated to integrate determining the most similar contract obligation into Coquard, with a reasonable expectation of success, in order to improve finding a particular clause "when the specific wording varies" between contracts. Nakano, ¶ 188.


Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Coquard et al., U.S. PG-Publication No. 2020/0327151 A1, in view of Nakano, U.S. PG-Publication No. 2004/0162827 A1, further in view of Gidney, U.S. PG-Publication No. 2017/0017641 A1.

Claim 11
	Gidney discloses wherein if an obligation is not identified in the multiple review sentences for which a similarity to the obligation identified in the standard sentence is above a predetermined threshold, an indication is displayed on a user interface that the obligation identified in the standard sentence has been deleted from the multiple review sentences. Gidney discloses methods "for identifying standard exact clauses and non-standard clauses used in contractual documents," wherein a nonstandard clause is "semantically related to a predefined clause example" using an "analysis engine and [a] semantic language evaluator." Gidney, ¶¶ 17-18. The method can "present to a user a list of clauses," and the user "may select which clauses are to be considered standard clauses." Id. at ¶ 36. A standard clause detection module 535 "applies [a] primary with [a] first threshold to the semantic language evaluator 140 to obtain the standard clauses," wherein the "primary policy with the first threshold allows the analysis engine 130 to locate clauses that are almost identical to the primary clause examples" (i.e. determine that review sentence clause is almost identical from standard sentence clause using first threshold similarity). The method can "present the standard clauses detected to a user to allow a list of clause examples or allowable variations of clauses to be re-selected." Id. at ¶ 43. Accordingly, when a user marks a standard clause, then it no longer requires review (e.g. deleted from review sentences).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for comparing contract clauses of Coquard-Nakano to incorporate identification of standard and non-standard clauses using a library of clauses as taught by Gidney. One of ordinary skill in the art would be motivated to integrate identification of standard and non-standard clauses into Coquard-Nakano, with a reasonable expectation of success, in order to identify "exact clauses and semantically related clauses … promptly to improve [a] contract review process." Gidney, ¶ 17.

Claim 12
	Nanako discloses wherein multiple standard sentences are received, obligations are identified in the multiple standard sentences, and the method further comprises: identifying the most similar obligation identified in the multiple standard sentences to an obligation identified in the review sentence. Nanako discloses a method for "computing similarity" of token sequences; wherein an input block of text is used to "compute a numerical similarity score" for "recognizing similar blocks of text." Nanako, ¶¶ 29; 42; 44. In one embodiment, a contract document is transformed into machine-readable form so that each clause is "matched with its closest counterpart in an existing library of contract clauses" (i.e. match input review sentence with closest counterpart standard sentence) Id. at ¶ 160. This embodiment uses a clause from a target contract and computes "numerical similarity of clauses from a contract in the contract library" and presents in a user interface "a detailed view of the most similar clause in the clause library." Id. at ¶¶ 228-230; FIGS. 18-35.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for comparing contract clauses of Coquard to incorporate determining the most similar contract obligation from a library as taught by Nakano. One of ordinary skill in the art would be motivated to integrate determining the most similar contract obligation into Coquard, with a reasonable expectation of success, in order to improve finding a particular clause "when the specific wording varies" between contracts. Nakano, ¶ 188.
	Nanako does not expressly disclose and if an obligation is not identified in the multiple standard sentences for which a similarity to the obligation identified in the review sentence is above a predetermined threshold, an indication is displayed on a user interface that the obligation identified in the review sentence has been added to the multiple standard sentences.
	Gidney discloses and if an obligation is not identified in the multiple standard sentences for which a similarity to the obligation identified in the review sentence is above a predetermined threshold, an indication is displayed on a user interface that the obligation identified in the review sentence has been added to the multiple standard sentences. Gidney discloses methods "for identifying standard exact clauses and non-standard clauses used in contractual documents," wherein a nonstandard clause is "semantically related to a predefined clause example" using an "analysis engine and [a] semantic language evaluator." Gidney, ¶¶ 17-18. The method can "present to a user a list of clauses," and the user "may select which clauses are to be considered standard clauses." Id. at ¶ 36. Non-standard clause detection module 537 uses a secondary policy and "includes a second threshold lower than the first threshold," enabling the analysis engine 130 "to locate all clauses that are semantically similar to the primary search examples" (i.e. identify review sentence clauses with lower than threshold similarity). Id. at ¶¶ 47-49. The method can "present the standard clauses detected to a user to allow a list of … allowable variations of clauses to be re-selected." Id. at ¶ 43. Further, the analysis engine obtains the standard clauses and non-standard clauses and updates a discovery database 160, i.e. adds the reviewed clause to the standard clauses. Id. at ¶ 50.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for comparing contract clauses of Coquard-Nakano to incorporate identification of standard and non-standard clauses using a library of clauses as taught by Gidney. One of ordinary skill in the art would be motivated to integrate identification of standard and non-standard clauses into Coquard-Nakano, with a reasonable expectation of success, in order to identify "exact clauses and semantically related clauses … promptly to improve [a] contract review process." Gidney, ¶ 17.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        December 8, 2022